Citation Nr: 0008276	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from February 1957 to 
February 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for COPD.  


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the appellant's currently diagnosed COPD and any 
incident of his military service, including hospitalization 
for pneumonia.  


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant's service medical records note treatment and 
hospitalization for bronchopneumonia in March 1957.  The 
record contains no further service medical records and the 
National Personnel Records Center (NPRC) has confirmed three 
times, in April, October, and November 1997, that no other 
records are available.  The NPRC indicated that the remainder 
of the appellant's records might have been destroyed in the 
1973 fire at that facility.  

The appellant filed an initial claim for VA benefits for 
residuals of "double pneumonia" in March 1997.  By letter 
received in April 1998, the appellant's ex-spouse stated that 
she was married to the appellant from 1958 to 1982 and 
during that time the appellant had numerous colds and flu-
like symptoms with a persistent rattling cough.  

At VA outpatient treatment in November 1996, the appellant 
complained of emphysema and shortness of breath.  The VA 
physician provided a diagnostic impression of COPD.  Chest X-
ray examination showed obstructive pulmonary disease with no 
infiltration, fluid, or congestion.  Pulmonary function test 
in February 1997 showed severe obstructive pulmonary disease.  

In his notice of disagreement, received in January 1998, the 
appellant stated that he felt that his chronic pulmonary 
disease was a direct result of the pneumonia he suffered 
during active duty.  He noted that he was treated for 
pneumonia twice while stationed at Lackland Air Force Base.  

At a hearing before an RO hearing officer in May 1999, the 
appellant testified that prior to service, he had no history 
of any lung problems.  He stated that during service he was 
twice hospitalized for upper respiratory infection and 
pneumonia.  Transcript, p. 2.  He noted that both periods of 
hospitalization were during his basic training period.  
Transcript, p. 3.  The appellant testified that he was 
diagnosed with COPD approximately five years prior to the 
hearing.  Transcript, p. 3.  The appellant's daughter 
testified that she remembered her father having difficulty 
breathing and bouts of coughing for approximately 20 years.  
Transcript, p. 4.  

In June 1999, the appellant was treated for continuing COPD.  
The examiner stated that he reviewed the appellant's medical 
records concerning hospitalization in 1957 for pneumonia and 
the appellant reported a second hospitalization for pneumonia 
during service.  The examiner provided an impression of COPD.  
The appellant was referred for smoking cessation education.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the appellant's 
claim is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Many of the appellant's service medical records are 
unavailable and were apparently destroyed in the 1973 fire at 
the NPRC.  The Board is aware that when complete service 
medical records are unavailable, the obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
appellant's claim was undertaken with these duties and 
obligations in mind.

In the instant case, the appellant has submitted evidence of 
a current disability.  VA outpatient treatment records note a 
diagnosis of COPD.  

The appellant's service medical records note hospitalization 
for pneumonia during service.  The appellant reported a 
second hospitalization for pneumonia during his basic 
training, but records of that hospitalization are 
unavailable.  

However, the record contains no competent medical evidence of 
a nexus or link between the appellant's current diagnosis of 
COPD and any incident of service including his two 
hospitalizations for pneumonia.  The VA examiner in June 1999 
noted the appellant's history of two hospitalizations for 
pneumonia in 1957, but failed to provide an opinion that the 
appellant's current COPD was a result of the pneumonia 
diagnosed during service.  The Board notes that the appellant 
testified that his COPD was not diagnosed until 1994, more 
than thirty years after discharge from service.  Without 
competent evidence of a nexus between the appellant's current 
diagnosis of COPD and any incident of the appellant's 
service, including hospitalization for pneumonia, the 
appellant's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that there is some duty to inform the appellant 
of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 
8 Vet. App. at 79-80.  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for COPD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

